Citation Nr: 0942566	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-39 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for reflex sympathetic 
dystrophy syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1999 to 
November 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  


REMAND

The Veteran's video teleconference hearing before a Veterans 
Law Judge scheduled for March 2008 was postponed.  He 
representative's October 2009 motion to reschedule indicates 
that the Veteran now resides in Omaha, Nebraska.  

Thus, in order to facilitate this hearing request, the 
Veteran's claims file should be transferred to the RO in 
Lincoln, Nebraska to schedule her for hearing via 
videoteleconference.  

Accordingly, the case is REMANDED for the following action:

1.  The control of the Veteran's claims 
file should be transferred to the RO in 
Lincoln, Nebraska due to her reported 
change in residence.  

2.  Then the RO should take appropriate 
steps to contact the Veteran in order to 
schedule her for a hearing at the RO via 
videoteleconference. All indicated 
development and readjudication should be 
undertaken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


